DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “CONTACT WITH BRONZE MATERIAL TO MITIGATE UNDERCUT”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 and 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21-30:
re claim 21, The last three lines of claim 21 render the claim indefinite because it is not clear whether the process limitations in the last three lines should part of the claim, especially because the limitations follow a period at the end of line 5.  The process limitations in the last three lines should be amended to properly recited limitation directed to a product, especially because all pending claims in the current application are directed to a product, wherein process limitations would not carry patentable weight.   
It is noted a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al. 227 USPQ 964 (CFAC, 1985) and the related case law cited therein, which makes it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
For the purpose of examination, claim 21 is interpreted as follows:
21. (as interpreted) A contact structure, comprising: 
a barrier layer at least partially on a conductive feature of a wafer or die; 
a seed layer at least partially on the barrier layer, the seed layer including tin; 
a copper structure on the seed layer above the conductive feature of the wafer or die; 
a bronze material between the barrier layer and the copper structure[.];
an exposed portion of the seed layer  exposing a portion of the barrier layer; and
 the exposed portion of the barrier layer is removed.  
re claims 22-30, these claims are indefinite because the depend from indefinite, independent claim 21.
Regarding claim 34:
This claim depends from canceled claim 19, accordingly, for the purpose of examination, claim 34 is interpreted as depending from claim 31 (instead of claim 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emesh et al. (US 2014/0287577 A1; hereinafter, “Emesh”) in view of Jiang (US 2016/0351520 A1).
Regarding claim 11:
Emesh discloses a microelectronic device, comprising: 

a metallization structure 302 (Fig. 9 and [0079]) 
a contact structure, including: 
a barrier layer 310 (Fig. 9 and [0079]) 
a copper structure 326 (Fig. 9 and [0083]) that extends at least partially outward from a side of the metallization structure 302, and 
a bronze material 334 (Fig. 9 and [0084]) disposed between the barrier layer 310 and the copper structure 326.  
	Emesh does not explicitly disclose an electronic component disposed on or in a semiconductor substrate of a wafer or die; and a conductive feature incorporated with the metallization structure 302.  However, it is noted Emesh is generally directed to integrated circuits (ICs) wherein ICs generally include an electronic component on/in a semiconductor surface and a conductive feature on which a metallization structure is formed. 
	Jiang is cited to show it was very well known in the art that a microelectronic device commonly incorporates an electronic component 100 (Fig. 1 and [0014]) disposed on a substrate 101; and a conductive feature 103 (Fig. 1 and [0014]) incorporated with a metallization structure 104 (Fig. 1 and [0015]).
	It would have been obvious to one of ordinary skill in the art to incorporate features such as an electronic component and a conductive feature into Emesh, because Jiang shows a typical IC device commonly comprises such features, and such features would be necessary to acquire a complete, functional device.

	Regarding claims 12, 13 and 15:
	re claim 12, Emesh discloses the microelectronic device of claim 11, wherein the barrier layer 310 (Fig. 9) includes titanium or titanium tungsten [0005];
	re claim 13, Jiang discloses the contact structure further includes solder 105 (Fig. 1 and [0015]) on or above the copper structure 102 [0015]; and
	re claim 15, Jiang discloses the contact structure further includes solder 105 (Fig. 1 and [0015]) on or above the copper structure 102 [0015].
	Therefore, Emesh (in view of Jiang) renders claims 12, 13 and 15 obvious primarily because solder is commonly used into the art to provide connection bumps for ICs.
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emesh (in view of Jiang) as applied to claims 13 and 15, and further in view of Gorrell et al. (US 2002/0045036; hereinafter, “Gorrell”).
Regarding claims 14 and 16:
	Emesh (in view of Jiang) does not disclose the contact structure further includes a diffusion barrier layer disposed between the copper structure and the solder.  However, Gorrell teaches (in Fig. 4, [0003] and [0037]) a diffusion barrier layer 51 disposed between a copper structure and solder to provide improved performance characteristics (e.g., see [0003]).
	It would have been obvious to one of ordinary skill in the art to modify Emesh (in view of Jiang) by incorporating a diffusion barrier layer between the copper structure and the solder, as taught y Gorrell, because barrier layer can prevent oxidation while maintaining a wettable contact, thereby improving performance characteristics.

Allowable Subject Matter
Claims 21-30(as interpreted), 31-33 and 34(as interpreted) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 21-30(all as interpreted) are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 21: a bronze material between the barrier layer and the copper structure; an exposed portion of the seed layer exposing a portion of the barrier layer; and the exposed portion of the barrier layer is removed, and claims 22-30 depend from claim 21; and
Claims 31-33 and 34 (as interpreted) are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 31: a conductive feature along a side of the metallization structure; a titanium or titanium tungsten barrier layer at least partially on the conductive feature; and a bronze material between the barrier layer and the copper structure, and claims 32-34 depend from claim 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose generally disclose contact structures with barrier layers and copper metals having some similarity to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892